DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Cuadros et al. (U.S. Patent Application Publication 20190117177). 








    PNG
    media_image1.png
    673
    875
    media_image1.png
    Greyscale

U.S. Patent Application Publication 20190117177 Figs. 2A, 2B


As per claim 1, Cuadros et al. disclose a device comprising: 
a spatial-spectral filter (130) wherein the spatial-spectral filter is configured for use with a CT system and wherein the spatial-spectral filter is configured to spectrally shape a beam into a number of beamlets with different spectra (see for example, Figs. shown above; see also Abstract, not shown above); 5
wherein the spatial-spectral filter (130) is formed from at least two distinct materials (see Fig. 2A, above); and
wherein the at least two distinct materials are alternated to form a repeating pattern of materials (see for example, Figs. shown above; see also para. [0045] - filter (130) include(s) randomized and non-randomized patterned embodiments - Fig. 2A is provided as a non-limiting example (see para [0119])).
As per claim 2, Cuadros et al. disclose a device wherein the beam comprises an X-ray beam (see for example, Figs. shown above).
As per claim 3, Cuadros et al. disclose a device wherein the spatial-spectral filter is formed from three distinct materials (see for example, Figs. shown above).
As per claim 4, Cuadros et al. disclose a device the spatial-spectral filter is formed from four 15distinct materials (see for example, Figs. shown above).
As per claims 5-7, Cuadros et al. disclose a device wherein the spatial-spectral filter is configured for decomposition of an object/anatomy into different material categories (see for example, para. [0003] not shown above).
As per claim 15, Cuadros et al. disclose a spatial spectral filter device comprising: 
at least two distinct materials (see Fig. 2A, above) wherein the at least two distinct materials are alternated to form a repeating 17WO 2020/086958PCT/US2019/058056pattern of materials; and, wherein, the filter is configured for use with a CT system and wherein the filter is configured to spectrally shape a beam into a number of beamlets with different spectra (see for example, Figs. shown above; see also para. [0045] - filter (130) include(s) randomized and non-randomized patterned embodiments - Fig. 2A is provided as a non-limiting example (see para [0119])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cuadros et al. (U.S. Patent Application Publication 20190117177).
As per claim 8, Cuadros et al. disclose a device as recited in claim 1, but do not explicitly disclose a device wherein the spatial-spectral filter is configured for movement.
It would have been obvious however, to one having ordinary skill in the art at the time the invention was made, to modify the device of Cuadros et al. such that it incorporated a spatial-spectral filter configured for movement. One would have been motivated to make such a modification for the purpose of acquiring filtered data at respective projection angles as suggested by Cuadros et al. (see for example, Fig. 2B shown above; para. [0119]- not shown above)
As per claims 9-14 and 16-19, Cuadros et al. disclose a device as recited in claims 1 and 15 respectively, but do not explicitly disclose a device wherein:
a) the spatial-spectral filter being 5configured with a number and combination of materials that are optimized for a particular contrast agent
b) the spatial-spectral filter includes bismuth
c) wherein a width of the spatial spectral filter is predetermined and wherein beamlet width is wider than a size of blur due to extended focal spot and filter motion during integration
d) comprising an 8-pixel beamlet
e) the spatial spectral filter being formed from Pb, Au, Lu, and Er tiles.
Cuadros et al. teaches however, the use of filter materials to reveal differences between materials having different chemical compositions but similar X-ray attenuation coefficients (Abstract; para. [0003]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Cuadros et al. such that it incorporated the aforementioned limitations. One would have been motivated to make such modifications for the purposes of employing filter materials to generate spectrally computed tomography data (see for example, paras. [0005; 0119] not shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884